JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Case 2:20-cv-00023-AM Document 1-1 Filed 03/10/20 Page 1 of 1

 

IL

(a) PLAINTIFFS

(b) County of Residence of First Listed Plaintiff Bexar
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Anne E. Shaffer, Wayne Wright, LLP-5707 Interstate 10 West, San
Antonio, Texas 78201 210-734-7077

DEFENDANTS

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Illinois

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

Mathews J. Metyko, Valdez & Trevino, 8023 Vantage Dr., Ste. 700,
San Antonio, Texas 78230 210-598-8686

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

ga

o

1 U.S. Government
Plaintiff

2 U.S. Government
Defendant

O 3 Federal Question

(U.S. Government Not a Party)

4 Diversity

(indicate Citizenship of Parties in Item Ei)

 

IV. NATURE OF SUIT (Place an “¥” in One Box Only)

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTE DEF
Citizen of This State mi © 1 Incorporated or Principal Place go4 04
of Business In This State
Citizen of Another State 0 2 © 2 Incorporated and Principal Place os 5
of Business In Another State
Citizen or Subject of a O3 © 3 Foreign Nation O06 O86

Foreign Country

 

Click here for: Nature o

 

f Suit Code Descriptions.

 

 

 

 

 

 

 

 

 

| CONTRACT. TORTS FORFELTURE/PENALTY BANKRUPTCY OTHER STATUTES ]
2% 110 Insurance PERSONAL INJURY PERSONALINJURY |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal GO 376 Qui Tam (31 USC
1 130 Miller Act & 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 6 367 Health Care/ 0 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 430 Banks and Banking
151 Medicare Act 7 330 Federal Employers’ Product Liability 830 Patent (J 450 Commerce
7 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated O 460 Deportation
Student Loans OC 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) 01 345 Marine Product Liability © 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards © 861 HIA (1395ff) 0 490 Cable/Sat TV
160 Stockholders’ Suits O 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) © 850 Securities/Commodities/
C190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management © 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 890 Other Statutory Actions
1 196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) © 891 Agricultural Acts
, 0 362 Personal Injury - Product Liability O 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 1 895 Freedom of Information
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS Act
0 210 Land Condemnation 01 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 1 870 Taxes (U.S. Plaintiff 0 896 Arbitration
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
© 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 6 530 General O 950 Constitutionality of
© 290 All Other Real Property © 445 Amer, w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes

 

Employment

& 446 Amer, w/Disabilities -
Other

© 448 Education

 

Other:
O 540 Mandamus & Other
0 550 Civil Rights
O 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

 

 

V. ORIGIN (Place an "X" in One Box Only)

og

VI. CAUSE OF ACTION

1 Original
Proceeding

(K2 Removed from
State Court

 

O 3. Remanded from
Appellate Court

o4

Reinstated or
Reopened

O 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 U.S.C. § 1332(a)

Brief description of cause:

MVA UIM Benefits

Transfer

O 6 Multidistrict
Litigation -

O 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VIL REQUESTED IN 1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: WM Yes ONo
VII. RELATED CASE(S)
(See instructions):
IF ANY 2@ INSTFUCTIONS, JUDGE DOCKET ER _
we NUMB
DATE gee TTORNEY OF RECORD
(OMARBCH ZS TO — ——
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
